TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-02-00103-CV


                                   Pitmann Buck, Jr., Appellant

                                                 v.

            Texas Department of Public Safety and Col. Thomas A. Davis, Appellees


      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
        NO. 99-14428, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING




                Appellant filed an unopposed motion to dismiss his appeal advising that he no longer

desires to pursue this appeal.

                It appearing to this Court that the motion should be granted, the instant appeal is

dismissed on the unopposed motion of Appellant. Tex. R. App. P. 42.1(a)(2).




                                               Jan P. Patterson, Justice

Before: Justices Kidd, Patterson and Puryear

Dismissed on Appellant=s Motion

Filed: May 16, 2002

Do Not Publish